           Case 5:20-cr-00125-FB Document 3 Filed 03/04/20 Page 1 of 3


                                                                                zIit1
       EA L E               DTED  STATES DISTRICT COURT
                              ESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION                    CLERU
                                                                                  MAR   0 4   O2U

                                                                                       DISTRICT COURT
                                                                          WES11      DISTRICT OF TEXAS

UNITED STATES OF AMERICA,                    §        CRIMINAL NO.:                      DEPUTY CLEf
                                             §
               Plaintiff,                    §        INDICTMENT
                                             §        Ct 1: 21 U.S.C. § 841(a)(1) & (b)(l)(D)
VS.                                          §        Possession with Intent to Distribute
                                             §        Marihuana
OMAR RICHARDSON,                             §        Ct 2: 18 U.S.C. § 922(g)(1)
                                             §        Felon in Possession of a Firearm
              Defendant.                     §        Ct 3: 18 U.S.C. § 924(c)
                                             §        Possession of a Firearm in Furtherance of a
                                             §        Drug Trafficking Crime

THE GRANDJURYCHARGES:
                                                 SA2 0 CR0125                                   FB
                                          COUNT ONE
                             121   U.S.C. § 841(a)(1) & (b)(1)(D)]

       On or about August 29, 2019, in the Western District of Texas, Defendant,

                                    OMAR RICHARDSON,

did knowingly, intentionally, and unlawfully, possess with intent to distribute a controlled

substance, which offense involved less than 50 kilograms of marihuana, contrary to Title 21,

United States Code, Sections 841(a)(l) & (b)(1)(D).

                                         COUNT TWO
                                     [18 U.S.C. § 922(g)(1)]

       On or about August 29, 2019, in the Western District of Texas, Defendant,

                                    OMAR RICHARDSON,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm, to wit: a Norinco, model AK47S, 7.62 caliber

rifle, serial number 6907, and said firearm had been shipped and transported in interstate and

foreign commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
             Case 5:20-cr-00125-FB Document 3 Filed 03/04/20 Page 2 of 3




                                             COUNT THREE

                                            [18 U.S.C. § 924(c)]

          On or about August 29, 2019, in the Western District of Texas, Defendant,

                                       OMAR RICHARDSON,

 did knowingly use and carry a firearm, to wit: a Norinco, model AK47S, 7.62 caliber rifle, serial

 number 6907, during and in relation to, and did possess said firearm in furtherance of, a drug

trafficking crime that may be prosecuted in a court of the United States, that is Possession with

Intent to Distribute Marihuana, in violation of Title 21, United States Code, Sections 841(a)(1) &

(b)(1)(D), as further described in Count One, in violation of Title 18, United States Code, Section

924(c).

     NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                         [See Fed. R. Crim. P. 32.21

          This Notice of Demand for Forfeiture includes, but is not limited to, the property listed in

Paragraph III below.

                                                    I.
                              Drug Violations and Forfeiture Statutes
                  [Title 21 U.S.C. § 841(a)(1) and (b)(1)(D) subject to forfeiture
                          pursuant to Title 21 U.S.C. § 853(a)(1) and (2)]

       As a result   of the criminal violations set forth in Count One the United States of America

gives notice to defendant of its intent to seek the forfeiture of the property described below upon

conviction pursuant to   FED. R. CRIM. P.   32.2 and 21 U.S.C.   §   853(a)(1) and (2), which states:

       Title 21 U.S.C. § 853. Criminal forfeitures
               (a) Property subject to criminal forfeitures.
               Any person convicted of a violation of this subchapter or subchapter II of this
               chapter punishable by imprisonment for more than one year shall forfeit to the
               United States, irrespective of any provision of State law.--
                      (1) any property constituting, or derived from, any proceeds the person
                      obtained, directly or indirectly, as the result of such violation;
          Case 5:20-cr-00125-FB Document 3 Filed 03/04/20 Page 3 of 3




                       (2) any of the person's property used, or intended to be used, in any
                       manner or part, to commit, or to facilitate the commission of, such
                       violation;...

                                                 II.
                        Firearm Violations and Forfeiture Statutes
 [Title 18 U.S.C. § 922(g)(1) and 924(c), subject to forfeiture pursuant to Title 18 U.S.C.
                                                                                            §
         924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 24611

       As a result of the criminal violations set forth in Counts Two and Three, the United States

of America gives notice to the defendant of its intent to seek the forfeiture of the below described

properties upon conviction and pursuant to Fed. R. Crim. P. 32.2 and Title 18 U.S.C.   §   924(d)(l),

made applicable to criminal forfeiture by Title 28 U.S.C.   §   2461, which states:

       Title 18 U.S.C. § 924. Penalties
               (d)(l) Any firearm or ammunition involved in or used in any knowing
              violation of subsection. . . (g) . . . of section 922, or. . . section 924
              shall be subject to seizure and forfeiture . . . under the provisions of this
               chapter....

                                               III.
                                            Properties

          1.   Norinco, model AK47S, 7.62 caliber rifle, serial number 6907; and
          2.   Any related ammunition and firearm accessories.




                                             A TRUE BILL



                                             FOIEPERSON OF THE                AND JURY


      JOHN F. BASH
      UNITED STATES ATTORNEY


BY:
      BRIAN NOWINSKI
      Assistant United States Aftorney
